Citation Nr: 1235417	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability, including as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1961 to February 1964, March 1965 to April 1968, and June 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon which, in part, denied service connection for a chronic cervical strain.

This case has previously been before the Board, most recently in March 2010, when the Board remanded the Veteran's claim in order to obtain additional VA treatment records and any outstanding service treatment records, and to provide the Veteran with an additional VA examination.  The RO obtained such records, and the Veteran received an additional VA examination in September 2010.  

In June 2012, the Veteran submitted additional evidence without a waiver of review of the evidence in the first instance by the RO. On remand, the RO will have the opportunity to initially review the additional submission.
 
As the Board noted in its March 2010 Remand, in March 2010, the Veteran raised the issue of entitlement for a total disability rating based upon individual unemployability (TDIU), but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Roberson v. Principi, 251 F.3d 1378 (2001).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, an additional remand of the Veteran's claim is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, pursuant to the Board's March 2010 Remand, the Veteran received a VA examination in September 2010.  The examiner opined that it was less likely than not that the Veteran's cervical spine condition was related either to his active duty military service or to his service-connected low back condition.  As part of this rationale, the examiner stated that "until the most recent imaging c spine imaging has been normal" and concluded that there was "no data to suggest in any way that the cervical condition was caused" by the Veteran's active duty service.

The examiner did not make any reference to certain medical evidence of record that is apparently directly contrary to this opinion.  For example, in November 1976, the Veteran sought medical treatment for neck pain.  Even more problematic, and contrary to the examiner's assertion that all of the Veteran's radiological imaging had been normal prior to the September 2010 examination, in February 1999 radiographic imaging diagnosed a suspected narrowing of C6-C7 disc space.  Subsequent imaging performed in September 1999 confirmed this narrowing of the C6-C7 disc space.  Given that the September 2010 examiner stated that all of the Veteran's prior imaging had been normal, an additional opinion must be solicited on remand addressing this contrary information.

Additionally, the examiner did not offer an adequate rationale explaining why the Veteran's service-connected lumbar spine disability did not cause or aggravate his cervical spine condition.  The examiner simply stated that because these are separate areas of the body, a condition of the lumbar spine would not affect or worsen a condition of the cervical spine.  The rationale-simply that separate areas of the spine cannot affect or worsen each other-is inadequate, and an additional opinion regarding the etiology of the Veteran's cervical spine condition must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA contractor who conducted the September 2010 examination.  For clarity, this contractor must include his pertinent medical job title (for example, physician, physician's assistant, nurse practitioner, etc.) in the supplemental report, rather than simply "contractor."  If this examiner is unavailable, forward the Veteran's claims file to an examiner of appropriate expertise, with the option of conducting a new examination if it is necessary in order to render an opinion.  

The claims file must be reviewed by the examiner and the supplemental report must reflect such a review was undertaken.  If the examiner determines that an additional examination is required in order to render the following opinion, such an examination should be provided.  The examiner should provide answers to the following questions:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) the Veteran's cervical spine disability had its onset in service or is otherwise related to service?  This opinion should discuss evidence that the Veteran had cervical disc narrowing in 1999, and that the Veteran sought treatment for neck pain in 1976.

b)  Is it at least as likely as not that the Veteran's cervical spine disability was caused by the Veteran's service-connected low back condition? 

c)  Is it at least as likely as not that the Veteran's cervical spine disability was aggravated (that is, permanently worsened) by the Veteran's service-connected low back condition?

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  A detailed rationale for all opinions expressed should be provided.  The examiner is cautioned that if the examiner is unable to reach an opinion without resort to speculation, this itself is an opinion that must be supported by a robust rationale explaining why such an opinion cannot be offered, commenting on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  After completing the above action and any other necessary development, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


